NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              ERYCA L., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, R.P., Appellees.

                              No. 1 CA-JV 18-0275
                                FILED 2-12-2019


            Appeal from the Superior Court in Mohave County
                         No. S8015JD201700074
                The Honorable Rick A. Williams, Judge

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm, PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Lauren J. Lowe
Counsel for Appellee Department of Child Safety
                          ERYCA L. v. DCS, R.P.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Peter B. Swann delivered the decision of the court, in which Presiding
Judge Kenton D. Jones and Judge David D. Weinzweig joined.


S W A N N, Judge:

¶1            Eryca L. (“Mother”) appeals from the superior court’s order
severing her parental rights to R.P. We affirm because reasonable evidence
supports the severance order.

                FACTS AND PROCEDURAL HISTORY

¶2          Mother is the biological parent of R.P., born October 4, 2015.
Mother has a history of illegal drug use, predating R.P.’s birth. While
pregnant with R.P. in March 2015, she was treated at Southwest Behavioral
& Health Services (“SBHS”) for use of methamphetamine and heroin, and
was diagnosed with opioid abuse, other stimulant abuse, generalized
anxiety disorder, and major depressive disorder. She used heroin
throughout her pregnancy with R.P.

¶3            In December 2015, the Department of Child Safety received
reports that Mother was neglecting R.P. The Department discovered that
Mother overdosed on heroin at a friend’s house, became unconscious, and
fell onto R.P.’s arm; R.P. was lying on a blanket covered with vomit and
diarrhea. The Department took custody of R.P. and filed a dependency
petition that was later granted. Mother soon reunified with R.P. after
engaging in services recommended by the Department and the dependency
was dismissed in June 2016.

¶4            In December 2016, Mother tested positive for methadone,
methamphetamine, and opiates while receiving treatment at SBHS. And in
June 2017, Mother told SBHS that she had used heroin the day before. At
the time, she reported that she had no transportation or financial support
and declined treatment from SBHS. Later that month, the Department
received a report that a four-year-old child was exposed to
methamphetamine and was subsequently hospitalized after staying at
Mother’s home.

¶5          In July 2017, the Department received a report that Mother
and her boyfriend were under the influence of methamphetamine and


                                     2
                          ERYCA L. v. DCS, R.P.
                           Decision of the Court

heroin at home, in front of R.P. and her older sister, and that drugs were
within reach of the children. In August 2017, the Department received
another report that Mother was incoherent in her home, sitting naked with
a bed sheet wrapped around her, and R.P. was “naked running around
saying that she was hungry.” R.P.’s nine-year-old sister had been
responsible for taking care of R.P., and Mother had sores on her face.

¶6           A Kingman police officer assisted a Department case
manager to Mother’s home a few days later, where Mother appeared to be
heavily under the influence. They executed a search warrant and observed
a dirty home, loose cables and electrical cords, a syringe on the bathroom
counter that would have been within R.P.’s reach, a teddy bear with two
knives inside it, and labeled pill bottles in the refrigerator that suggested
Mother may have been making drugs at home. Mother admitted that she
was high on methamphetamine and was about to use heroin before going
in the shower.

¶7            The Department removed R.P. from Mother’s care, placed
R.P. with her maternal aunt, and filed a second dependency petition. After
Mother failed to appear at the initial hearing, the court established a
dependency for R.P. The Department established a reunification plan and
offered Mother services including drug testing, substance abuse services,
parenting classes, individual counseling services, and parent aide services
for supervised visitation. Mother was expected to refrain from using drugs
or alcohol, seek and maintain employment, obtain housing, and keep her
home clean and free of hazards.

¶8            In August 2017, Mother admitted to medical staff that she had
been using heroin and methamphetamine intravenously, isolating, and
“staying so high . . . numb and not participating in life.” She continued to
use drugs and in September, the Department again offered substance abuse
counseling services to Mother, but Mother only wanted to set up visitation
with R.P. In December 2017, Mother was admitted to Kingman Regional
Medical Center after using heroin and stating she was not sure if she had a
heroin overdose. She left the hospital early and returned two days later,
admitting she had used drugs in the interim. While in the hospital, she was
charged with possession of drug paraphernalia and heroin. She attempted
to stay sober at a treatment facility but ultimately continued using heroin,
methamphetamine and opiates and even brought drugs into the facility
before discharging herself from treatment against the facility’s
recommendations.




                                     3
                            ERYCA L. v. DCS, R.P.
                             Decision of the Court

¶9            From September 2017 to February 2018, Mother had some
visits with R.P. that were supervised by a family member but she did not
contact the Department to set up supervised visitation until February 2018.
In February 2018, the Department requested a change of case plan to
severance and adoption and the court granted the request. The court told
Mother to “continue to work her case plan, engage in services, and maintain
her sobriety.” In late February 2018, the Department filed a motion to
terminate Mother’s parental rights to R.P., alleging neglect, chronic
substance abuse, and six months’ out-of-home placement.

¶10           Mother was arrested in February and March 2018 for
shoplifting and on the December 2017 drug charge due to an outstanding
warrant. During the March arrest, police found a vial of urine in her
backpack. At the time of the severance trial, those matters had not been
resolved.

¶11           In March 2018, Mother began engaging in services again,
albeit inconsistently. She had negative drug test results except for one
diluted test and tested approximately 50% of the time she was asked. She
also attended counseling and substance abuse treatment inconsistently,
although at the severance trial, the Department admitted it did not then
have recent records regarding Mother’s sobriety or attempts at making
behavior changes.

¶12           The superior court held a severance trial in June 2018. The
Department’s case worker testified that R.P. is currently in an adoptive
placement, is comfortable there, and trusts her placement to provide for her.
The court granted the motion for termination of parental rights on the
grounds of neglect and chronic substance abuse. See A.R.S. § 8-533(B)(2),
(3). Mother appeals.

                                DISCUSSION

¶13           The superior court is in the best position to “weigh the
evidence, judge the credibility of the parties, observe the parties, and make
appropriate factual findings.” Pima Cty. Dependency Action No. 93511, 154
Ariz. 543, 546 (App. 1987). We review a severance ruling for an abuse of
discretion and defer to the superior court’s credibility determinations and
factual findings. Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8
(App. 2004). We will not reweigh the evidence, but will only determine if
evidence exists to support the court’s ruling. Id.




                                       4
                            ERYCA L. v. DCS, R.P.
                             Decision of the Court

I.     REASONABLE EVIDENCE SUPPORTS THE SUPERIOR COURT’S
       ORDER SEVERING MOTHER’S RIGHTS UNDER A.R.S. § 8-
       533(B)(3).

¶14           Mother argues the superior court erred because it was not
presented with clear and convincing evidence that Mother is unable to
discharge her parental responsibilities due to substance abuse. She
contends that because the superior court did not have four months’ of
substance abuse treatment records, there are no reasonable grounds to
believe her substance abuse will continue indefinitely.

¶15            A court may terminate parental rights when a parent is unable
to discharge parental responsibilities because of “a history of chronic abuse
of dangerous drugs . . . and there are reasonable grounds to believe that the
condition will continue for a prolonged indeterminate period.” A.R.S. § 8-
533(B)(3). Chronic substance abuse is not necessarily constant, but rather
long-lasting. Raymond F. v Ariz. Dep’t of Econ. Sec., 224 Ariz. 373, 377, ¶ 16
(App. 2010). A parent’s temporary period of sobriety does not necessarily
outweigh her history of drug abuse or her inability to remain sober during
the case. See id. at 379, ¶ 29. The court must also find that the Department
made reasonable efforts to reunify the family or that those efforts would
have been futile. Jennifer G. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 450, 453, ¶
12 (App. 2005).

¶16          Here, Mother argues she engaged in substance abuse
treatment and counseling, provided negative samples when drug tested,
and had her drug testing reduced from three to two times per week. Mother
further contends that the Department had not received her substance abuse
treatment records since February 2018, which could reflect behavioral
changes and recent engagement in those services.

¶17            There was sufficient evidence to permit the court to conclude
that Mother’s substantial history with drug abuse indicates she has
difficulty maintaining sobriety. She had used heroin and
methamphetamine since before R.P.’s birth and did not stop using through
her pregnancy or after R.P. was born. It is true that Mother engaged in some
services; she submitted to drug testing, but only completed about one-half
of the required tests and submitted a diluted sample. She was not available
for services even after the Department met with her and explained what she
needed to do. Mother engaged in treatment only after the case plan
changed to severance and adoption, and only agreed to participate in the
treatment sessions she wanted. Mother argues there is no evidence
showing she is unable to parent R.P., yet the superior court reasonably


                                       5
                            ERYCA L. v. DCS, R.P.
                             Decision of the Court

could have concluded that, based upon Mother’s history and behavior, her
condition is likely to continue. Though the Department did not have four
months’ worth of records regarding Mother’s activities and attempts at
sobriety, those four months would not outweigh Mother’s history with
drugs or her inability to complete services fully. See Raymond F., 224 Ariz.
at 379, ¶ 29. Therefore, the superior court did not err when it terminated
Mother’s parental rights on the basis of chronic substance abuse.1

II.    REASONABLE EVIDENCE SUPPORTS THE COURT’S FINDING
       THAT SEVERANCE OF MOTHER’S PARENTAL RIGHTS SERVED
       R.P.’S BEST INTERESTS.

¶18          Mother argues severance is not in R.P.’s best interests because
she secured housing, employment, and health insurance, and because visits
with R.P. went well.

¶19            We accept the superior court’s findings if reasonable evidence
supports them and will affirm a severance order unless clearly erroneous.
Demetrius L. v. Joshlynn F., 239 Ariz. 1, 3, ¶ 9 (2016). The moving party must
prove by a preponderance of the evidence that termination of parental
rights is in the child’s best interests. Kent K. v. Bobby M., 210 Ariz. 279, 284,
¶ 22 (2005). The petitioner may show severance is in the child’s best
interests if continued custody by the parent would harm the child, or if
removal would benefit the child. Jesus M. v. Ariz. Dep’t of Econ. Sec., 203
Ariz. 278, 282, ¶ 14 (App. 2002). The requirement may also be met if the
moving party shows that there exists an adoptive plan for the child, or if
the child is adoptable. Demetrius L., 239 Ariz. at 4, ¶ 12.

¶20            Here, the superior court found that adoption would provide
R.P. with permanency and that she is considered adoptable. The court also
found that continuation of the parent-child relationship would delay
permanency because Mother is unable to care for R.P. due to her chronic
substance abuse. Though Mother argues she has bonded with R.P., the
presence of a parent-child bond is not dispositive when considering the
child’s best interests. See Dominique M. v. Dep’t of Child Safety, 240 Ariz. 96,


1      Because we find reasonable evidence supports the court’s severance
order under A.R.S. § 8-533(B)(3), we do not address whether the evidence
also supported severance under § 8-533(B)(2). See Jesus M. v. Ariz. Dep’t of
Econ. Sec., 203 Ariz. 278, 280, ¶ 3 (App. 2002) (“If clear and convincing
evidence supports any one of the statutory grounds on which the juvenile
court ordered severance, we need not address claims pertaining to the other
grounds.”).


                                       6
                          ERYCA L. v. DCS, R.P.
                           Decision of the Court

98–99, ¶ 12 (App. 2016). The totality of the circumstances reasonably shows
that Mother is unable to care for R.P. and is unlikely to maintain sobriety.
See id. Even after the Department removed R.P. from her care, she
continued to abuse drugs and did not complete all recommended services.
Accordingly, the superior court did not err in determining that severance
was in R.P.’s best interests.

                             CONCLUSION

¶21          Because reasonable evidence supported the superior court’s
order terminating Mother’s parental rights to R.P., we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       7